DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/367680 filed on March 28, 2019 in which Claims 1-9 are presented for examination.

Status of Claims
No amendments have been made to the claims.  Claims 1-9 are pending, of which claims 1-9 are rejected under 102.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102 as being anticipated by Morris (US Patent Application 2016/0350671).

Claim 1, Morris teaches an automatic optimization fault feature generation method (View Morris ¶ 27, 33; operational outcome of interest/fault), comprising the following steps of: step SI: screening a plurality of data out from a plurality of initial data collected and stored by at least one sensing collector to form a training parameter database and a testing parameter database (View Morris ¶ 29, 56; operational data collected/trainable testing and predictive models); step S2: respectively dividing the plurality of data included in the training parameter database and the testing parameter database into a critical parameter and an associated parameter candidate set comprising parameters other than the critical parameter (View Morris ¶ 33, 39; predicted failure parameters), and then identifying a plurality of associated parameters leading the critical parameter from the associated parameter candidate set (View Morris ¶ 57; operational parameter), and sorting the plurality of associated parameters from a first associated parameter to an nth associated parameter according to a leading degree, wherein n is a positive integer (View Morris ¶ 71; ranking method); and step S3: combining the critical parameter with one or more of the plurality of associated parameters from the training parameter database and the testing parameter database respectively to form at least one training independent variable data and at least one testing independent variable data (View Morris ¶ 37, 65, 73, 74; training/testing for individual classification models), and composing at least one fault feature from the at least one training independent variable data and a fault flag by (View Morris ¶ 29, 71, 73, 85; sub-models/score single feature).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Morris further teaches step S3 further comprises constructing and generating weights of the critical parameter and the plurality of associated parameters in the at least one training independent variable data according to the plurality of data included in the training parameter database (View Morris ¶ 37, 65, 73, 74; training/testing for individual classification models).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Morris further teaches after the step S3, the automatic optimization fault feature generation method further comprises a step S4 of analyzing the at least one testing independent variable data by a classification method to evaluate an accuracy of the at least one fault feature (View Morris ¶ 8, 26, 74, 112; validation of trained predictive model).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Morris further teaches the generalized linear model is a logistic regression model (View Morris ¶ 85; logistic regression model).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Morris further teaches each of the plurality of initial data in the step S1 is a cycle data having a record from installation to fault occurrence (View Morris ¶ 9, 49; recorded source data/information).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Morris further teaches the fault flag is a normal operation or a fault record generated at a time point (View Morris ¶ 101; log data from sensors).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Morris further teaches the at least one fault feature is a probability value between 0% and 100% (View Morris ¶ 8; probability model).

Claim 8, Morris teaches an automatic optimization fault feature generation method (View Morris ¶ 27, 33; operational outcome of interest/fault), comprising the following steps of: collecting a plurality of initial data having a cycle data by at least one sensing collector to form an initial database having a plurality of data (View Morris ¶ 29, 56; collect operational data), and dividing the plurality of data into a training data set and a testing data set according to the cycle data (View Morris ¶ 29, 56; trainable testing and predictive models); screening the training data set and the testing data set by a feature extraction algorithm to form a training parameter database and a testing parameter database (View Morris ¶ 29, 56; analyze operational data); dividing the plurality of data included in the training parameter database and the testing parameter database respectively into a critical parameter set including at least one critical parameter and an associated parameter candidate set comprising parameters other than the at least one critical parameter (View Morris ¶ 29, 56; trainable testing and predictive models); identifying a plurality of associated parameters leading the at least one critical parameter from the associated parameter candidate set to form an associated parameter set (View Morris ¶ 57; operational parameter); sorting the plurality of associated parameters of the associated parameter set according to a leading degree to obtain a sorted associated parameter set (View Morris ¶ 71; ranking method); and composing a fault feature with a fault flag, the critical parameter set and the sorted associated parameter set by using a generalized linear model (View Morris ¶ 29, 71, 73, 85; sub-models/score single feature).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Morris further teaches after composing the fault feature, the automatic optimization fault feature generation method further performs a classification accuracy evaluation to verify an accuracy of the fault feature (View Morris ¶ 8, 26, 74, 112; validation of trained predictive model).

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.
On page 4, Applicant argues that Morris does not teach “identifying a plurality of associated parameters leading the critical parameter from the associated parameter candidate set”, in Claim 1.
Examiner respectfully disagrees with Applicant because Morris teaches that a plurality of operational parameters associated with the operation of the operating system, hardware device or machine during a period of time, in Paragraph 8.  An operational condition of interest can include a fault, failure and compliance with operational parameters, in Paragraph 10.  An operational outcome of interest comprises operational conditions including fault or failures (critical parameter), in Paragraph 27.  Therefore, associated parameters that lead to a critical parameter are identified.
On page 4, Applicant argues that Morris does not teach sorting the plurality of associated parameters from a first associated parameter to an nth associated parameter according to a leading degree, wherein n is a positive integer”, in Claim 1.
Examiner respectfully disagrees with Applicant because Morris teaches that multiple different scores or rankings can be determined to evaluate the ability of features to facilitate prediction of the operational outcome of interest, in Paragraph 71. Therefore, the parameters are ranked (sorted).
On page 4, Applicant argues that Morris does not teach “combining the critical parameter with one or more of the plurality of associated parameters”.
Examiner respectfully disagrees with Applicant because Morris teaches an aggregated data set is generated that includes feature data context values, in Paragraph 73.  The aggregated data is used to generate an operational outcome of interest.  The runtime process aggregates the formatted source data based upon the features defined by the contextualization to generate an aggregated data set including feature data context values, which is used to generate the models and predicted outputs for the outcome of interest for the operating system, in Paragraph 73. Feature data context values are derived from a plurality of operational parameters, in Paragraph 8.  Therefore, critical and noncritical parameters are combined.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Dhuse et al. (U.S. Patent Application 2011/0029809); teaches combining operational parameters, Paragraph 82.
Butler et al. (U.S. Patent Application 2014/0136901); teaches combining operational parameters, Paragraph 26.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114